Citation Nr: 0428686	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
disease, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in June 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his low 
back disorder, diagnosed as degenerative disc and 
degenerative joint disease.  It is noted that, since the 
veteran applied for his increased evaluation, the criteria 
utilized by VA to rate low back disorders has been revised.  
The veteran has not been provided with this revised criteria.  
In addition, it is noted that the veteran was last evaluated 
for compensation purposes in July 2003.  Although that 
evaluation was apparently primarily intended by the RO to 
address knee impairment, it included findings related to the 
back.  Following that evaluation, the veteran was not 
provided with a supplemental statement of the case, as 
required by the law and regulations applicable to the 
processing of appeals.  38 C.F.R. § 19.31.  

Under these circumstances, the claim is remanded for the 
following:

1.  With any assistance necessary from the 
veteran, records of any VA or military 
hospital treatment of the veteran's back 
since May 2003 (when such records were last 
obtained) should be associated with the 
claims file.  

2.  After conducting any further development 
as may be logically indicated following the 
development requested above, including 
conducting any additional medical 
examinations, the RO should readjudicate the 
issue on appeal, considering all the evidence 
of record.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
All revised criteria for the evaluation of 
back disability must be included for review.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

